Exhibit 10.2
ECHOSTAR CORPORATION
-and-
DISH NETWORK L.L.C.
 
NIMIQ 5 TRANSPONDER SERVICE AGREEMENT
 
Dated as of March 11, 2008
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 



--------------------------------------------------------------------------------



 



NIMIQ 5 TRANSPONDER SERVICE AGREEMENT
     This NIMIQ 5 TRANSPONDER SERVICE AGREEMENT is made and entered into as of
the 11th day of March, 2008 (the “Effective Date”), by and between ECHOSTAR
CORPORATION (“EchoStar”), a Nevada corporation with offices located at 90
Inverness Circle East, Englewood, Colorado 80112 and DISH NETWORK L.L.C.
(“Customer”), a Colorado limited liability company with offices located at 9601
South Meridian Boulevard, Englewood, Colorado 80112.
RECITALS:
     WHEREAS, Bell ExpressVu Limited Partnership (“Bell ExpressVu”) acting
through its general partner, Bell ExpressVu Inc., has entered into the Nimiq 5
Whole RF Channel Service Agreement (the “Nimiq 5 Agreement”) with Telesat Canada
(“Telesat”), a corporation continued and existing under the laws of Canada,
pursuant to which Bell ExpressVu is entitled to utilize the entire
communications capacity (including all spare capacity) on the BSS communications
satellite presently designated within Telesat as “Nimiq 5” (the “Satellite” or
“Nimiq 5 Satellite”), *** which is currently being manufactured by *** (the
“Satellite Manufacturer”), at the Orbital Position throughout its operational
life; and
     WHEREAS, EchoStar has entered into the Nimiq 5 Transponder Service
Agreement (the “ExpressVu Agreement”) with Bell ExpressVu, pursuant to which
EchoStar is entitled to utilize sixteen (16) medium power Full Period whole BSS
RF Channels ***
     WHEREAS, Customer desires to subscribe for, and EchoStar desires to provide
to Customer, during the Term, all in accordance with, and subject to, the terms
and conditions set forth in this Agreement, the use of sixteen (16) medium power
Full Period whole BSS RF Channels ***
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, EchoStar and Customer hereby agree
as follows:
     1. Definitions.
          1.1 Certain Definitions. Capitalized terms used in this Agreement
(including the Recitals) and not otherwise defined herein shall have the
following meanings:
          ***
          “Access Requirements” means the requirements to access the Satellite
as set forth in Attachment 2.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

2



--------------------------------------------------------------------------------



 



          “Affiliate” means with respect to any Person, any other Person
directly or indirectly (a) controlling, controlled by, or under common control
with, such Person, or (b) owning more than fifty percent (50%) of any class of
voting or equity securities of such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of the other
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise.
          “Agreement” means this Nimiq 5 Transponder Service Agreement and all
attachments to it, which are hereby incorporated by reference in their entirety;
“hereof”, “hereto”, “herein” and “hereunder” and similar expressions mean and
refer to this Agreement and not to any particular Article, Section or
Attachment; “Article”, “Section” or “Attachment” of this Agreement followed by a
number means and refers to the specified Article, Section or Attachment of this
Agreement. In the event of any conflict or inconsistency between this Agreement
and any Attachment to this Agreement, this Agreement shall prevail.
          ***
          “Authorization” means any authorization, order, permit, approval,
forbearance decision, grant, license, consent, right, franchise, privilege or
certificate of any Governmental Entity of competent jurisdiction, whether or not
having the force of law.
          “Bell ExpressVu” shall have the meaning ascribed thereto in the first
recital of this Agreement.
          ***
          “BSS” means the Broadcasting-Satellite Service, as defined by the
Radio Regulations of the ITU.
          “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions in Colorado, U.S.A. or Toronto, Ontario are required
or authorized to be closed.
          “Channel” means a path for signal transmission.
          ***
          “CONUS” means the continental United States.
          “Customer” shall have the meaning ascribed thereto in the introductory
paragraph of this Agreement.
          “Customer Channel Service” means the use of an individual medium power
Full Period whole BSS RF Channel *** that is provided to Customer on the
Satellite pursuant to the terms of this Agreement and “Customer Channel
Services” means the use of sixteen (16)
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

3



--------------------------------------------------------------------------------



 



medium power Full Period whole BSS RF Channels *** provided to Customer on the
Satellite pursuant to the terms of this Agreement, as such aggregate number of
Full Period whole BSS RF Channels provided hereunder may be adjusted pursuant to
Sections 10.2, 13.2(c), and 13.4(b) hereof.
          ***
          “DBS” means Direct Broadcast Satellite.
          “DBS Spectrum License” means the Approval in Principle granted on 17
December 2003 (as amended on 28 December 2006) by Industry Canada pursuant to
the Radiocommunication Act (Canada) and any Radio Authorizations associated
therewith which authorize Telesat to operate a direct broadcast satellite at the
Orbital Position.
          “Degradation” means ***
          “Disclosing Party” shall have the meaning ascribed thereto in
Section 17.1.
          ***
          “EchoStar” shall have the meaning ascribed thereto in the introductory
paragraph of this Agreement.
          ***
          “Effective Date” shall have the meaning ascribed thereto in the
introductory paragraph of this Agreement.
          ***
          “EOL” means the permanent removal from service of the Satellite.
          ***
          “FCC” means the United States Federal Communications Commission or any
successor agency thereto, and includes a bureau or other subdivision thereof
acting under delegated authority.
          “FCC Approval” means the FCC authorization required for Customer to
***
          “Force Majeure Event” means ***
          “Frequency Coordination Limits” means the coordination status of the
BSS frequencies at the Orbital Position (including without limitation, the
applicable power level operational parameters) on the Effective Date (as the
same may be amended, restated, supplemented or replaced from time to time in
compliance with the procedures set forth in Section 9.1 of this Agreement).
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

4



--------------------------------------------------------------------------------



 



          “Full Period” means twenty-four (24) hours per day, seven (7) days per
week.
          “Governmental Entity” means any (a) multinational, federal,
provincial, state, municipal, local or other government, governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign; (b) any subdivision, agent, commission,
board, or authority of any of the foregoing; or (c) any quasi-governmental or
private body validly exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing, in each case in the
proper exercise of its governmental authority.
          ***
          “Initial Term” shall have the meaning ascribed thereto in Article 5.
          “Intended Purpose” means ***
          “Interruption” means ***
          “Laws” means all valid, duly enacted or promulgated statutes, codes,
ordinances, decrees, rules, regulations, municipal by-laws, judicial or arbitral
or administrative or ministerial or departmental or regulatory judgments,
orders, decisions, rulings or awards, policies having the force of law or any
provisions of the foregoing, including general principles of common and civil
law and equity, binding on the Person referred to in the context in which such
word is used; and “Law” means any one of foregoing.
          ***
          “MOA” means the Memorandum of Agreement made and effective as of
March 11, 2008 by and among Telesat, EchoStar, DISH Network Corporation (solely
as to the obligations set forth in Sections H.10 and H.13(b) thereof), Customer
(solely as to the covenants and acknowledgements set forth in Section H.13
thereof) and Bell ExpressVu.
          ***
          “Nimiq 5 Agreement” shall have the meaning ascribed thereto in the
first recital of this Agreement.
          “Nimiq 5 Satellite” shall have the meaning ascribed thereto in the
first recital of this Agreement.
          “Nimiq 5 US Resale Agreement” shall have the meaning ascribed thereto
in the second recital of this Agreement.
          ***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

5



--------------------------------------------------------------------------------



 



          “Non-U.S. Authorizations” means all Authorizations, including without
limitation the DBS Spectrum License, the Radio Authorizations, and any and all
other notifications, licenses, permits, authorizations, approvals and consents
of other Persons (excluding United States Authorizations and the Blanket
Approvals) now or hereafter required for ***
          “Orbital Position” means the geostationary orbital position at 72.7º
West Longitude.
          “Party” means, individually, each of Customer and EchoStar and
“Parties” means, collectively, EchoStar and Customer.
          “Performance Specifications” means, in respect of each EchoStar
Channel Service, the performance specifications set forth in Attachment 1 for
operation in medium power mode or high power mode, as applicable.
          “Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture or any other entity or organization or Governmental Entity and pronouns
have similarly extended meaning.
          ***
          “Proprietary Information” means all information that is disclosed by
either Customer or EchoStar, including any technical specifications, system
designs, data or material which contains proprietary information and which is
either:
               (a) in written form clearly labeled as “Proprietary”,
“Confidential” or similar designation; or
               (b) if disclosed orally, is identified as confidential at the
time of oral disclosure.
          “Radio Authorizations” means all authorizations of the Minister of
Industry (Canada) pursuant to the Radiocommunication Act (Canada) required to
operate the Satellite at the Orbital Position.
          “Receiving Party” shall have the meaning ascribed thereto in
Section 17.1.
          ***
          “Required Authorizations” means, with respect to each Party, all
Authorizations and other notifications, licenses, permits, authorizations,
approvals and consents of other Persons required for such Party to consummate
the transactions contemplated by, and to perform its obligations under, this
Agreement.
          “RF Channel” means an assigned portion of the Nimiq 5 Satellite total
repeater Channel capacity that is capable of receiving and re-transmitting
Telecommunications Traffic.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

6



--------------------------------------------------------------------------------



 



          “Satellite” shall have the meaning ascribed thereto in the first
recital of this Agreement.
          ***
          “Satellite Manufacturer” shall have the meaning ascribed thereto in
the first recital of this Agreement.
          ***
          “Service Commencement Date” means the date on which EchoStar provides
notice in writing to Customer that ***
          ***
          “Telesat” shall have the meaning ascribed thereto in the first recital
of this Agreement.
          ***
          “Telecommunications Traffic” means signs, signals, writing, images,
sounds or intelligence of any nature capable of being received and retransmitted
by the Satellite.
          “Term” shall have the meaning ascribed thereto in Article 5.
          ***
          “United States Authorizations” means all Authorizations, including
without limitation FCC Approval, now or hereafter required from United States
Governmental Entities for Customer to ***
          1.2 Other Defined Terms; Interpretation. Other capitalized terms used
in this Agreement and not otherwise defined in Section 1.1 shall have the
meanings ascribed thereto elsewhere in this Agreement. Unless otherwise
indicated to the contrary herein by the context or use thereof: (a) the word
“including” means “including but not limited to”; (b) the masculine gender shall
also include the feminine and neutral genders, and vice versa; and (c) words
importing the singular shall also include the plural, and vice versa.
     2. Provision of Service. In accordance with, and subject to, the terms and
conditions set forth in this Agreement, EchoStar hereby agrees to provide to
Customer the EchoStar Channel Services, on an exclusive basis, during the Term
(defined below) of this Agreement.
     3. Prices and Payments.
               ***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

7



--------------------------------------------------------------------------------



 



     4. Credits for Interruptions.
          4.1 Creditable Interruptions. Credits for Interruptions in the
EchoStar Channel Services provided to Customer under this Agreement shall be
granted in accordance with this Article 4. ***
     5. Term of Agreement. The term of this Agreement with respect to the
Customer Channel Services shall commence upon the Effective Date hereof and
shall expire on the tenth (10th) anniversary of the Service Commencement Date,
unless earlier terminated in accordance with the terms hereof *** (the “Initial
Term”). The Initial Term may be extended at Customer’s sole option for
successive one-year periods (or a portion thereof in the case of the final
extension) (each an “Extended Term”) through EOL, unless earlier terminated in
accordance with the terms hereof ***, upon written notice to EchoStar provided
*** prior to the end of the Initial Term and/or the then-current Extended Term.
(the Initial Term, plus any such Extended Terms, the “Term”). The term of this
Agreement with respect to all matters other than the Customer Channel Services
shall commence upon the Effective Date hereof and shall continue in full force
and effect until the expiration or termination *** (the “Full Term”)
     6. EchoStar Representations, Warranties and Covenants. EchoStar hereby
represents, warrants and covenants to Customer as follows:
          6.1 Organization. EchoStar is a corporation, duly formed, validly
existing and in good standing under the laws of the State of Nevada, and is duly
qualified, licensed or registered to carry on business under the laws applicable
to it in all jurisdictions in which the nature of its assets or business as
currently conducted makes such qualification necessary or where the failure to
be so qualified would have a material adverse effect on its ability to perform
its obligations hereunder.
          6.2 Authority. EchoStar has all requisite corporate power and
authority to enter into this Agreement, to consummate the transactions
contemplated hereby and to perform all of its obligations hereunder. This
Agreement has been duly authorized, executed and delivered by, and constitutes
the valid and binding obligation of, EchoStar, enforceable against EchoStar in
accordance with its terms.
          6.3 No Conflict. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, the performance of
its obligations hereunder or the compliance with the terms and conditions of
this Agreement, by EchoStar will conflict with, result in the breach of,
constitute a default under, accelerate the performance required by, or require
the further consent or approval of any Person or Governmental Entity under:
(a) the terms of any material contract, instrument or commitment to which
EchoStar is a party or by which it is bound; (b) the organizational or
constating documents or bylaws of
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

8



--------------------------------------------------------------------------------



 



EchoStar; or (c) any Law, judgment, order, writ, decree, permit, license or
agreement with any regulatory authority to which EchoStar is a party or by which
it is bound, other than ***
          6.4 No Litigation. With the exception of the freeze currently imposed
by the FCC on the acceptance for filing of DBS applications, there is no
judgment or order outstanding, or any action, suit, claim, litigation,
proceeding, arbitration, investigation or controversy by or before any
Governmental Entity or arbitrator pending, or to the knowledge of EchoStar,
threatened to which EchoStar is or may become a party or by which it is or may
become bound that is reasonably likely to adversely and materially affect the
ability of EchoStar to consummate the transactions contemplated hereby or
perform its obligations hereunder.
          6.5 Compliance with Laws. In connection with EchoStar’s performance
under this Agreement, EchoStar shall comply in all material respects with all
applicable laws, regulations and orders of Governmental Entities that apply to
it.
          ***
          6.8 No Brokers. EchoStar has not retained or authorized anyone to
represent it as a broker or finder in connection with this Agreement.
          ***
     7. Customer Representations, Warranties and Covenants. Customer hereby
represents, warrants and covenants to EchoStar as follows:
          7.1 Organization. Customer is a limited liability company, duly
formed, validly existing and in good standing under the laws of the State of
Colorado, and is duly qualified, licensed or registered to carry on business
under the laws applicable to it in all jurisdictions in which the nature of its
assets or business as currently conducted makes such qualification necessary or
where the failure to be so qualified would have a material adverse effect on its
ability to perform its obligations hereunder.
          7.2 Authority. Customer has all requisite power and authority to enter
into this Agreement, to consummate the transactions contemplated hereby and to
perform all of its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by, and constitutes the valid and binding
obligation of, Customer, enforceable against Customer in accordance with its
terms.
          7.3 No Conflict. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, the performance of
its obligations hereunder or the compliance with the terms and conditions of
this Agreement by Customer will conflict with, result in the breach of,
constitute a default under, accelerate the performance required by, or require
the approval or consent of any Person or Governmental Entity under: (a) the
terms of any material contract, instrument or commitment to which Customer is a
party or by which it is bound; (b) the organizational or constating documents or
bylaws of Customer; or (c)
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

9



--------------------------------------------------------------------------------



 



any Law, judgment, order, writ, decree, permit, license or agreement with any
regulatory authority to which Customer is a party or by which it is bound, other
than ***
          7.4 No Litigation. With the exception of the freeze currently imposed
by the FCC on the acceptance for filing of DBS applications, there is no
judgment or order outstanding, or any action, suit, claim, litigation,
proceeding, arbitration, investigation or controversy by or before any
Governmental Entity or arbitrator pending, or to the knowledge of Customer,
threatened to which Customer is or may become a party or by which it is or may
become bound that is reasonably likely to adversely and materially affect the
ability of Customer to consummate the transactions contemplated hereby or
perform its obligations hereunder.
          7.5 Compliance with Laws. In connection with Customer’s performance
under this Agreement, Customer shall comply in all material respects with all
applicable laws, regulations and orders of Governmental Entities that apply to
it. Customer hereby acknowledges and agrees that is use of the Customer Channel
Services is conditioned upon all Required Authorizations having been obtained.
          ***
          7.7 No Brokers. Customer has not retained or authorized anyone to
represent it as a broker or finder in connection with this Agreement.
          ***
     8. Use Restrictions. Customer transmissions to and from the Satellite and
its use of the Customer Channel Services shall comply with all applicable laws,
rules and regulations and the Access Requirements. Customer shall not use, and
shall not authorize or permit any other Person (including its successors,
subcontractors or transferees) to use, the Customer Channel Services for any
unlawful purpose, to transmit unlawful communications of any nature or otherwise
in violation of applicable law. If any Customer non-compliance with the
preceding two sentences causes or threatens, or other circumstances arise from
Customer’s use of the Customer Channel Services which cause or threaten, damage
to the Satellite, or if Customer’s use of the Customer Channel Services may
reasonably result in the institution of criminal proceedings, or administrative
proceedings that may reasonably result in sanctions or other non-monetary
remedies, against Bell ExpressVu, EchoStar or any of their Affiliates, ***
     9. Operational Matters; Satellite Construction and Launch.
          9.1 Transmission Parameters and Frequency Coordination Limits. All
satellite access specifications and operating procedures are set forth in the
Access Requirements. Customer agrees to conform all its transmissions to the
Satellite to, and otherwise comply with, the Access Requirements. Customer shall
not interfere with the use of the RF Channels (other than the Customer Channel
Services,
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

10



--------------------------------------------------------------------------------



 



*** by others on the Satellite or any adjacent satellite; provided that,
notwithstanding the foregoing, Customer shall in all cases be entitled to
utilize the Customer Channel Services to the maximum extent contemplated by the
Performance Specifications, subject to such utilization being consistent with
the Frequency Coordination Limits. Customer shall not cause physical harm to any
RF Channels on the Satellite (including the Customer Channel Services) or to the
Satellite. Customer will not use the Customer Channel Services, or any portion
thereof, in a manner which would or could reasonably be expected to, under
standard engineering practice, harm the RF Channels or harm any portion of the
Satellite from which the Customer Channel Services are provided, the Satellite,
***
          9.2 Transmit Facilities. Customer shall configure, equip and operate
all equipment and facilities used to transmit signals to the Satellite in
conformance with the applicable requirements set forth in the Access
Requirements.
          ***
          9.5 Cooperation. Customer shall make commercially reasonable efforts
to cooperate with EchoStar in order to facilitate the provision of the Customer
Channel Services on a continuous basis. For example (and by way of illustration
and not limitation), Customer shall make commercially reasonable efforts to
cooperate with EchoStar in trouble determination, interference and fault
isolation activities. Customer shall furnish EchoStar with such relevant
information reasonably required to provide and protect the Customer Channel
Services.
          9.6 Frequency Plans. Customer agrees to take all necessary precautions
to ensure that its use of the Customer Channel Services is in all other respects
consistent with the Access Requirements.
          9.7 General Limitations.
               (a) Customer agrees and recognizes that in order to assess and
protect the overall performance of the Satellite, EchoStar, Bell ExpressVu
and/or Telesat will periodically interrupt use of the Customer Channel Services
for either of the following:
                    (i) to carry out scheduled periodic tests on the RF
Channels; or
                    ***
                         (A) With respect to clause (i) above, EchoStar will,
and shall cause Bell ExpressVu and Telesat to, carry out scheduled periodic
tests on the RF Channels at such times and frequency as Bell ExpressVu, Telesat,
EchoStar and Customer shall mutually agree. EchoStar shall, and shall use
commercially reasonable efforts to cause Bell ExpressVu
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

11



--------------------------------------------------------------------------------



 



and Telesat to, use commercially reasonable efforts to schedule and conduct
testing activities during periods of such interruptions so as to minimize the
duration of the disruption to the use of the Customer Channel Services.
                    (B) With respect to clause (ii) above, ***
                    (ii) For the avoidance of doubt, nothing in this Section
shall be construed to limit Customer’s rights and remedies under this Agreement
at law, except as otherwise contemplated herein, in equity or otherwise (all of
which are hereby expressly reserved).
               (c) Except as otherwise provided herein or in the MOA, Customer
will acquire only services from EchoStar and not acquire any implied right,
interest or title to or in the use of RF Channels, the Satellite or other
EchoStar, Bell ExpressVu and/or Telesat facilities or any part thereof. ***
          9.8 Construction of Satellite.
               (a) During the construction of the Satellite, EchoStar shall ***
provide Customer with *** reports summarizing the current status of the
Satellite, including the then-scheduled dates for completing construction and
launching the Satellite into orbit. *** EchoStar shall also *** advise Customer
of any changes and other developments relating to the construction, operation,
launch and performance of the Satellite which *** could be expected to result in
the Customer Channel Services not meeting the Performance Specifications or a
delay in the construction and/or launch of the Satellite. Notwithstanding the
aforesaid, (i) all confidentiality requirements imposed by the Satellite
Manufacturer and/or launch provider; and (ii) requirements imposed by an
applicable Governmental Entity, including but not limited to requirements
imposed by the United States Department of State, shall be complied with by
Customer prior to delivery of any of the above information. ***
     12. Force Majeure. Neither Party shall be held liable or deemed to be in
default under this Agreement, save and except with respect to Customer’s
obligation of payment for services received, in the event of a Force Majeure
Event. Each Party shall use reasonable commercial efforts to remedy or resolve
any Force Majeure Event claimed by such Party. *** It is understood and agreed
that, upon the occurrence of a Force Majeure Event and the termination or
suspension of the Customer Channel Services hereunder as a result thereof,
Customer’s obligation to pay for service hereunder shall be suspended until
service is resumed or this Agreement is terminated as otherwise provided herein.
***
     13. Termination Rights.
     ***
          13.3 Termination by EchoStar for Cause.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

12



--------------------------------------------------------------------------------



 



               (a) In addition to any other rights of termination set forth in
this Agreement, EchoStar may terminate this Agreement by giving written notice
thereof to Customer in the event that Customer:
                    (i) fails to pay any amount due hereunder and fails to cure
such breach *** after receipt of written notice of such failure from EchoStar;
                    (ii) fails to cease any activity, correct any omission or
failure to perform hereunder in material violation of Articles 8, 9 or 17
hereunder *** after receipt of written notice thereof from EchoStar; or
                    (iii) materially breaches this Agreement and fails to cure
such breach or cease such activity *** after receipt of written notice thereof
from EchoStar; or
                    (iv) (A) becomes insolvent or generally fails to pay its
debts as such debts become due; (B) admits in writing its inability to pay its
debts generally, or makes a general assignment for the benefit of creditors;
(C) institutes or has instituted against it any proceeding seeking: (1) to
adjudicate it bankrupt or insolvent, (2) any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any Law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or (3) the entry of an order for relief or the appointment
of a receiver, trustee or other similar official for it or for any substantial
part of its assets, and in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of ***, or any of the actions sought in such proceeding
(including the entry of an order for relief against it of the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets) shall occur; or (D) takes any corporate action
to authorize any of the foregoing actions.
     ***
          13.4 Termination by Customer for Cause.
               (a) In addition to any other rights of termination set forth in
this Agreement, Customer may terminate this Agreement by giving written notice
thereof to EchoStar in the event that:
                    (i) EchoStar (A) becomes insolvent or generally fails to pay
its debts as such debts become due; (B) admits in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; (C) institutes or has instituted against it any proceeding seeking:
(1) to adjudicate it bankrupt or insolvent, (2) any liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any Law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or (3) the entry of an order for relief or the appointment
of a receiver, trustee or other similar official for it or for any substantial
part of its assets, and in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

13



--------------------------------------------------------------------------------



 



unstayed for a period of ***, or any of the actions sought in such proceeding
(including the entry of an order for relief against it of the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets) shall occur; or (D) takes any corporate action
to authorize any of the foregoing actions; or
                    (ii) EchoStar fails to pay to Customer any amount due
hereunder when due, and EchoStar fails to cure such breach (if curable) ***
after receipt of written notice thereof from Customer.
     ***
     15. Relationship of the Parties. Nothing herein shall establish any
partnership, joint venture or agency relationship between EchoStar and Customer
and neither Party shall have the authority, either express or implied, to make
any commitment or representation on behalf of the other.
     ***
     17. Confidentiality/Non-disclosure.
          17.1 Except as set forth in Section 17.2 below, a Party receiving
Proprietary Information of the other Party pursuant hereto (the “Receiving
Party”) will keep such Proprietary Information confidential, and will not,
without the prior written consent of the Party disclosing such information (the
“Disclosing Party”), use any portion of such Proprietary Information for any
purpose other than to perform this Agreement, or disclose any portion of such
Proprietary Information to any Persons other than the employees, contractors,
subcontractors, agents and consultants of the Receiving Party who have a genuine
need to have access to the Proprietary Information in order to perform this
Agreement and who are required to maintain such information in confidence
pursuant to the terms of a confidentiality or nondisclosure agreement, the terms
of which shall be at least as protective of such information as the terms set
forth in this Section 17. The Receiving Party shall be liable for any breach of
any of the obligations under this Section 17.1 by the Receiving Party’s
employees, contractors, subcontractors, agents and consultants. ***
          17.2 The Receiving Party will not be liable for disclosure of
Proprietary Information of the Disclosing Party, or any part thereof, if the
Receiving Party can demonstrate that such Proprietary Information: (a) was in
the public domain at the time it was received or subsequently entered the public
domain through no fault of the Receiving Party; (b) was known to or in the
possession of the Receiving Party at the time of receipt from the Disclosing
Party; (c) became known to the Receiving Party from a source other than the
Disclosing Party without breach of an obligation of confidentiality; or (d) is
at any time lawfully developed by the Receiving Party completely independently
of any such disclosure or disclosures from the Disclosing Party. If the
Receiving Party or any of its agents, representatives or Affiliates is legally
compelled to disclose any Proprietary Information of the Disclosing Party, such
Receiving Party (or its agent, representative or Affiliate, as applicable) shall
promptly notify the
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

14



--------------------------------------------------------------------------------



 



Disclosing Party in writing of such requirement so that the Disclosing Party may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions hereof. If, in the absence of a protective order or a waiver
hereunder, the Receiving Party (or its agent, representative or Affiliate, as
applicable) is, in the opinion of its counsel, compelled to disclose any such
Proprietary Information to any court, tribunal or agency or else stand liable
for contempt or suffer other censure or penalty, the Receiving Party (or its
agent, representative or Affiliate, as applicable) may disclose such Proprietary
Information without liability; provided, however, that the Receiving Party (or
its agent, representative or Affiliate, as applicable) further agrees that if
the Disclosing Party is not successful in precluding the requesting legal body
from requiring the disclosure of the Proprietary Information, it will furnish
only that portion of the Proprietary Information which is legally required and
that, prior to such disclosure, it will exercise commercially reasonable efforts
to obtain reliable assurances that confidential treatment will be accorded the
Proprietary Information. Except in connection with any failure to discharge its
responsibilities under the preceding two sentences, the Receiving Party will not
be liable for any disclosure pursuant to court order.
          17.3 Ownership; Return. Proprietary Information of the Disclosing
Party will remain the property of the Disclosing Party and will, at the
Disclosing Party’s request and after it is no longer needed for performance of
this Agreement or upon expiration or termination of this Agreement for any
reason, whichever occurs first, promptly be returned to the Disclosing Party or,
in the alternative, at the Receiving Party’s option be destroyed, together with
all copies made by the Receiving Party and by anyone to whom such Proprietary
Information has been made available by the Receiving Party in accordance with
the provisions of this Section 17.
          17.4 Survival. The provisions of this Section 17 shall survive
expiration or termination of this Agreement.
     18. Press Releases. Neither Party shall, without the prior written consent
of the other Party, make any public announcement, denial or confirmation
concerning this Agreement, except as required by law.
     19. Miscellaneous.
          19.1 U.S. Export Control Restrictions. The Parties agree and
acknowledge that in connection with their respective obligations under this
Agreement, they shall at all times comply with the laws, rules and regulations
of the United States regarding export restrictions, including, without
limitation, the International Traffic in Arms Regulations, 22 CFR §§ 120-130.
This Section shall survive the expiration or termination of this Agreement.
          19.2 Severability. If any of the provisions or any portion of the
provisions of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability will not invalidate or render unenforceable the
entire Agreement, but rather the entire Agreement will be construed as if not
containing the particular invalid or unenforceable provisions or portion
thereof, and the rights and obligations of the Parties hereto will be construed
and enforced accordingly.
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

15



--------------------------------------------------------------------------------



 



          ***
          19.4 No Waiver; Remedies Cumulative. No failure or delay on the part
of either Party to notify the other Party of any breach or noncompliance
hereunder, and no failure or delay on the part of either Party to exercise its
rights hereunder with respect thereto, shall prejudice any remedy for that
specific breach or noncompliance or any subsequent breach or noncompliance, and
any waiver (which must be in writing in order to be binding) by either Party of
any breach or noncompliance with any term or condition of this Agreement shall
be limited to the particular instance and shall not operate or be deemed to
waive any future breaches or noncompliance with any term or condition. All
rights and remedies of each of the Parties under this Agreement will be
cumulative, and the exercise of one or more rights or remedies will not preclude
the exercise of any other right or remedy available under this Agreement or
applicable Law. ***
          19.5 Notices.
               (a) Telephone Notices. For the purpose of receiving notices from
EchoStar regarding preemption, interference or other technical problems,
Customer shall maintain at each Customer-operated hub earth station transmitting
signals to the Satellite a telephone that is continuously staffed at all times
during which Customer is transmitting signals to the Satellite and an automatic
facsimile machine in operation and capable of receiving messages from EchoStar
at all times. EchoStar shall also maintain a telephone that is continuously
staffed for the purposes of receiving notices regarding the matters identified
above. All such notices shall be made in English and shall be effective upon the
placement of a telephone call from one Party to the other. Each Party shall
promptly confirm all telephone notices that may be given under this Agreement in
writing in accordance with this Agreement.
               (b) General Notices. All notices and other communications from
either Party to the other, except as otherwise stated in this Agreement, shall
be in English writing and shall be deemed received upon actual delivery or
successfully transmitted facsimile addressed to the other Party as follows:
If to be given to EchoStar:
Attn: David Bair
Senior Vice President, Space Programs and Operations
EchoStar Corporation
90 Inverness Circle East
Englewood, CO 80112
Fax #: ***
cc: Office of the General Counsel
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

16



--------------------------------------------------------------------------------



 



Fax #: ***
(same address as above)
If to be given to Customer:
Attn: Office of the President
DISH Network L.L.C.
9601 South Meridian Blvd.
Englewood, Colorado 80112
Fax #: ***
cc: Office of the General Counsel
Fax #: ***
(same address as above)
Each Party will advise the other of any change in the address, designated
representative or telephone or facsimile number.
          19.6 Counterparts. This Agreement may be executed by facsimile and/or
in several counterparts, each of which shall be deemed an original, and all such
counterparts together shall constitute but one and the same instrument.
          19.7 Choice of Law; Consent to Jurisdiction. This Agreement shall be
governed in all respects by the laws of the State of Colorado (without giving
any effect to the conflict of laws provisions thereof), as such laws are applied
to agreements between Colorado residents entered into and to be performed
entirely within Colorado. The federal and state courts in the State of Colorado
shall have exclusive jurisdiction to hear and determine any and all claims,
disputes, actions and suits that may arise under or out of this Agreement. The
parties hereby agree and voluntarily consent to the personal jurisdiction of,
and waive any objection to venue in, such courts for such purposes and agree to
accept service of process outside the State of Colorado in any matter to be
submitted to any such court pursuant hereto.
          19.8 Entire Agreement. This Agreement, including the Attachments
hereto, constitutes the entire agreement between the Parties with respect to the
subject matter hereof, and supersedes all previous understandings, commitments
and representations, warranties and covenants pertaining thereto.
          19.9 Amendments. This Agreement may not be amended or modified in any
way, and none of its provisions may be waived, except by a prior writing signed
by an authorized officer of each Party.
          19.10 [Reserved].
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

17



--------------------------------------------------------------------------------



 



          19.11 Incorporation of Attachments. The Attachments attached hereto
shall for all purposes hereof form an integral part of this Agreement and are
hereby incorporated by reference in their entirety.
          19.12 Currency. Unless otherwise noted, all dollar amounts referred to
in this Agreement are expressed in the currency of the United States of America.
          19.13 Survival. Neither Party shall have any further obligations or
liability to the other under this Agreement in the event of the termination or
expiration of this Agreement, except for any obligations or liability
(a) arising prior to such termination or expiration, (b) expressly arising upon
or as a result of such termination or expiration, (c) expressly described in
this Agreement as surviving such expiration or termination, or (d) that
logically would be expected to survive termination or expiration.
          ***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the day and year
first above written.

          ECHOSTAR CORPORATION    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        DISH NETWORK L.L.C.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

***
 

***   Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

19